



[ex1058frblogo.jpg]




RENEWAL AND MODIFICATION AGREEMENT
This Renewal And Modification Agreement (the "Agreement") dated as of March 8,
2016, for reference purposes only, is made by and between Greenhill & Co., Inc.
(the “Borrower”), and First Republic Bank (the "Lender"), with reference to the
following facts:


A.Borrower and First Republic Bank, a Nevada corporation,
predecessor-in-interest to Lender entered into that certain Loan Agreement (Line
of Credit) dated January 31, 2006 which was modified from time to time (as
modified, the "Loan Agreement") pursuant to which a loan in the current
principal amount of Fifty Million and 00/100 Dollars ($50,000,000.00), (the
"Loan") was made to Borrower. The Loan is evidenced by Borrower's amended and
restated promissory note dated April 1, 2015 (the "Note").


B.Lender has also made two term loans to Borrower in the total amount of
Forty-five Million Dollars ($45,000,000) (collectively, the “Term Loan”),
pursuant to a Loan Agreement dated as of April 1, 2015 (the ”Term Loan
Agreement”) and evidenced by two Promissory Notes, each in the amount of
$22,500,000 and each dated April 1, 2015.
 
C.The Loan and the Term Loan are each secured by collateral as more particularly
described in (i) a Security Agreement (LLC Distributions) dated as of April 30,
2010, executed by Borrower and Lender with respect to the Loan (the “Security
Agreement”) and (ii) a Security Agreement (LLC Distributions) dated as of April
1, 2015, executed by Borrower and Lender with respect to the Term Loan (the
“Term Loan Security Agreement”)


D.    Borrower has requested that Lender increase the commitment amount of the
Loan and Lender has agreed to do so upon the receipt of additional collateral in
the form of Distributions (as defined in the security agreements) received by
Borrower from Greenhill & Co. Europe Holdings, Limited for both the Loan and the
Term Loan and on other terms and conditions set forth in this Agreement.
E.    All terms with an initial capital letter that are used but not defined
herein shall have the respective meanings given to such terms in the Loan
Agreement or the Note.
THEREFORE, for valuable consideration, Lender and Borrower agree as follows:
1.Modification of Loan Documents.


1.1.Extension of Maturity Date. The Maturity Date of the Note is extended to
April 30, 2017, at which time the entire unpaid principal balance of the Note
and all accrued but unpaid interest and any other outstanding amounts due Lender
under the Loan Documents shall be due and payable. Refer to the Amended and
Restated Promissory Note dated March 8, 2016 (the “2016 Note”).


1.2.Restatement of Financial, Reporting and Additional Covenants for Loan. The
financial and reporting covenants set forth in the Loan Agreement (including on
Exhibit A thereto) and the additional covenants set forth in Exhibit A to the
Loan Agreement are hereby amended and restated as set forth on Exhibit A to this
Agreement.


1.3.Principal Amount of the Loan. Effective as of March 8, 2016, the principal
amount of the Loan (and the face amount of the Note) is hereby increased from
the principal amount of Fifty Million and 00/100 Dollars ($50,000,000.00) to
Seventy Million and 00/100 Dollars ($70,000,000.00). Refer to the Amended and
Restated Promissory Note dated March 8, 2016.


1.4.Effectiveness of Modification. The following shall be conditions precedent
to the effectiveness of the modifications set forth herein:


(a) Execution and delivery of the 2016 Note by Borrower to Lender; and


1.5.Other Modifications. The Loan Documents are further modified in the
following respects:


(a)Amendments. Borrower and Lender agree that notwithstanding any other terms in
the Note, Loan Agreement or other Loan Documents, the Loan Documents are hereby
amended to provide that Lender may renew the Loan or extend the Maturity Date of
the Note repeatedly and/or for any length of time by written notice from Lender
to Borrower, which notice need not be executed by Borrower.


(b)Automatic Payment Authorization. The “Automatic Payment Authorization”
section of Exhibit A of the Loan Agreement is hereby amended to provide that
automatic Payments from Borrower’s Account shall include renewal or modification
fees or other fees and payments due and owing by Borrower to Lender under the
Loan Documents.


2.Execution of Amended and Restated Promissory Note. Concurrently with the
execution of this Agreement, Borrower shall execute the Amended and Restated
Promissory Note. All references to the “Note” in the Loan Documents shall refer
to the Amended and Restated Promissory Note dated March 8, 2016, which when
executed and delivered to Lender, shall supersede and replace the Amended and
Restated Promissory Note dated April 1, 2015.





--------------------------------------------------------------------------------







3.Execution of Amended and Restated Security Agreements. Borrower agrees to
execute and deliver to Lender no later than five (5) business days following
receipt of the mutually agreed upon execution version (i) an Amended and
Restated Security Agreement (Distributions) with respect to the Loan (the “2016
Security Agreement”). Upon execution and delivery, all references to the
“Security Agreement” in the Loan Documents shall refer to the 2016 Security
Agreement, and (ii) an Amended and Restated Security Agreement (Distributions)
with respect to the Term Loan (the “2016 Term Loan Security Agreement”). Upon
execution and delivery, all references to the “Security Agreement” in the Term
Loan Agreement and associated loan documents shall refer to the 2016 Term Loan
Security Agreement.


4.Authority. Borrower has the full power and authority to enter into and perform
all of its obligations under this Agreement, and this Agreement, the 2016 Note,
the 2016 Security Agreement and the 2016 Term Loan Security Agreement, when
executed by the Person(s) signing such documents on behalf of Borrower, shall
constitute a legal, valid and binding obligation of Borrower enforceable in
accordance with its terms. The Person(s) executing this Agreement, the 2016
Note, the 2016 Security Agreement and the 2016 Term Loan Security Agreement on
behalf of Borrower have been duly authorized to execute this such documents by
all requisite actions on the part of Borrower.


5.Renewal/Modification Fees. Borrower shall pay to Lender upon execution of this
Agreement, a loan fee of $184,583.33, which fee shall be debited from account
number held with Lender.


6.Continuing Effect of Documents. The Note, Loan Agreement and other Loan
Documents, remain in full force and effect in accordance with their terms,
except as modified herein and are hereby affirmed by the Borrower.


7.Counterparts; Electronic Signatures. This Agreement may be executed in
counterparts, each of which shall constitute an original, and all of which
together shall constitute one and the same agreement. A signed copy of this
Agreement transmitted by a party to another party via facsimile or an emailed
“pdf” version shall be binding on the signatory thereto. Notwithstanding the
delivery of the faxed or emailed copy, Borrower agrees to deliver to Lender
original executed copies of this.


Accepted:


LENDER:


FIRST REPUBLIC BANK.






By: /s/ Rose C. Stewart


Name: Rose C. Stewart


Title: Director, Manager Commercial Loan Operations




DEBTOR:


GREENHILL & CO., Inc,


a Delaware corporation






By: /s/ Harold J. Rodriguez, Jr.


Name: Harold J. Rodriguez, Jr.


Title: Treasurer






--------------------------------------------------------------------------------





EXHIBIT A
 
COVENANTS FOR LOAN NO. 0210053059


This Exhibit A is an integral part of the Agreement between the Lender and
Borrower, and the following terms are incorporated in and made a part of the
Agreement to which this Exhibit A is attached:


 
 
 
 
 



1.
Financial Covenants.



1.1.Minimum Tangible Net Worth. Borrower shall maintain at all times a Tangible
Net Worth of not less than Fifty Million and 00/100 Dollars ($50,000,000.00)
measured as of the last day of each of Borrower’s quarter end.


For the purpose of this financial covenant, "Tangible Net Worth" is defined as
the excess of total assets over total liabilities, determined in accordance with
United States generally accepted accounting principles, with the following
adjustments: (A) there shall be excluded from assets (i) notes, accounts
receivable and other obligations owing to the Borrower from its officers,
members, partners or Affiliates, and (ii) all assets which would be classified
as intangible assets under generally accepted accounting principles, including
goodwill, licenses, patents, trademarks, trade names, copyrights, capitalized
software and organizational costs, licenses and franchises; and (B) there shall
be excluded from liabilities all indebtedness which is subordinated to the
Obligations under a subordination agreement in form specified by Lender or by
language in this instrument evidencing the indebtedness which is acceptable to
Lender in its discretion.
 
1.2.No Additional Indebtedness. Without prior written consent of the Lender,
Borrower shall not directly or indirectly incur indebtedness for borrowed money
during the term of this Agreement, excluding (i) debts owing by Borrower as of
the date of this Agreement that were previously disclosed in writing to Lender
(other than those that are being paid substantially concurrently with the
funding of the Loan), (ii) other borrowing from the Lender , and (iii) unsecured
debt incurred in the normal course of business.


1.3.Debt Service Coverage Ratio. Borrower shall maintain a Debt Service Coverage
Ratio of not less than 1.50:1 which shall be measured quarterly as of the last
day of the fiscal quarter on a 4-quarter rolling basis.


For purposes of this Section, the term “Debt Service Coverage Ratio” is defined
as a ratio of EBITDA plus any non-cash expense related to restricted stock units
granted to employees less any dividends paid, to the sum of the Maximum
Principal Amount of the Note (subject to such reductions as are provided for
therein) and interest expense for the prior twelve months. EBITDA shall mean
“Net income before Interest, Taxes, Depreciation and Amortization.


1.4.Deposit Accounts. At all times, the following entities shall maintain
deposit accounts with Lender into which will be deposited all proceeds of
Lender’s Collateral subject to the provisions of the related Security Agreement:
Greenhill Capital Partners, LLC and Greenhill & Co., LLC.


1.5    Liquidity. At the time of each advance under the Loan Agreement, Borrower
shall maintain minimum Liquidity of $30,000,000.00.


For purposes of this financial covenant, "Liquidity” shall include the
following: “Liquid Assets of Borrower: (i) unencumbered cash and certificates of
deposit, (ii) treasury bills and other obligations of the U.S. Federal
Government, and (iii) readily marketable securities (including commercial paper,
but excluding restricted stock and stock subject to the provisions of Rule 144
of the Securities and Exchange Commission) (unless such stock can be sold
without regard to the “volume limitations” under Rule 144).”


1.6    Liquidity. Borrower shall maintain unencumbered Liquid Assets equal to
one (1.00) times the current principal outstanding balance of the Loan for a
minimum of 30 consecutive days during each of Borrower’s fiscal years, verified
annually.


For purposes of this financial covenant, "Liquid Assets" shall mean the
following assets (i) cash and certificates of deposit, (ii) treasury bills and
other obligations of the U.S. Federal Government, and (iii) readily marketable
securities (including commercial paper, but excluding restricted stock and stock
subject to the provisions of Rule 144 of the Securities and Exchange
Commission).
 
 
 
 
 



2.
Reporting Covenants.



2.1.Accounts Receivable Aging Statement. Borrower shall deliver to Lender
quarterly accounts receivable aging statements, in form and content reasonably
acceptable to Lender, within forty-five (45) days after the end of each quarter
certified by Borrower’s chief financial officer or another officer or
representative of Borrower acceptable to Lender.


2.2.SEC Filings (10-K). Within ten (10) days of filing, Borrower shall deliver
copies of CPA audited SEC filings (10-K) annual financial statements.


2.3     SEC Filings (10-Q). Within ten (10) days of filing, Borrower shall
deliver copies of company prepared SEC filings (10-Q) quarterly financial
statements. Quarterly SEC filings (10-Q) to be delivered for the first three (3)
fiscal quarters.
 
 
 
 
 



3.
Additional Covenants.



3.1    Not Applicable.





